 



EXHIBIT 10.1

AMENDMENT EXTENDING EMPLOYMENT AGREEMENT

      THIS AMENDMENT is being executed as of the 29th day of April, 2005, by and
between TIRE KINGDOM, INC. (“Tire Kingdom”) and ORLAND WOLFORD (the
“Executive”), under the following circumstances:

      A. TBC Corporation, Tire Kingdom’s parent corporation (“TBC”), and the
Executive entered into an Employment Agreement, dated May 8, 2000 (the
“Agreement”).

      B. Effective as of June 5, 2000 and with the consent of the Executive, TBC
assigned its rights under the Agreement to Tire Kingdom and Tire Kingdom assumed
and agreed to satisfy and discharge all of TBC’s obligations under the
Agreement.

      C. The parties desire to extend the term of the Agreement, which presently
expires on May 8, 2005.

      NOW, THEREFORE, the parties hereby agree that Section 2 of the Agreement
shall be revised to read as follows:

      2. Term: Subject to paragraphs 4 and 5 hereof, the term of the Executive’s
employment hereunder shall be for a period commencing on the Effective Date and
terminating on December 31, 2005 (the “Termination Date”).

      THE PARTIES ACKNOWLEDGE that the Agreement, as amended hereby, remains in
full force and effect on the date hereof.

      IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first set forth above.

TIRE KINGDOM, INC.

         
By
  /s/LAWRENCE C. DAY   /s/ORLAND WOLFORD

       

  Lawrence C. Day,   Orland Wolford

  Chairman of the Board    

3